Citation Nr: 1004258	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for bilateral fallopian 
tube ligation.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel












INTRODUCTION

The Veteran had active duty service from February 1997 to 
May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In statements in support of her claim, the Veteran indicated 
that she has depression due to a tubal ligation in service.  
Therefore, a claim for service connection for depression is 
referred to the RO for appropriate development.


FINDING OF FACT

The record shows no disabling residuals of a bilateral 
fallopian tube ligation in service.   


CONCLUSION OF LAW

The criteria for service connection for bilateral fallopian 
tube ligation have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2009).  The VCAA and its implementing regulations are 
applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf 
of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is 
required to obtain service medical records and relevant VA 
healthcare records and must make reasonable efforts to help 
the veteran obtain other relevant medical records.  The duty 
to assist also requires VA to provide the claimant with a 
medical examination or a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R 
§ 3.159 (2009).  The Court has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A March 2007 letter informed the Veteran of the evidence 
required to substantiate her claim.  This letter explained 
what evidence VA would be responsible for obtaining and what 
evidence VA would attempt to obtain on the Veteran's behalf.  
The Veteran was also advised of how effective dates and 
disability ratings are determined.  The March 2007 letter 
satisfied the timing requirements set forth in Pelegrini, as 
it was provided prior to the rating decision on appeal.  

The RO made reasonable efforts to assist the Veteran with 
the development of this claim.  The service treatment 
records and relevant post-service medical records were 
obtained and associated with the claims file.  The Veteran 
was afforded a VA examination.

The Board finds that all necessary development and 
notification has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on 
the merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that rating criteria for gynecological 
disorders are set forth in § 4.116 of the rating schedule.  
Note 1 provides that natural menopause, primary amenorrhea 
and pregnancy and childbirth are not disabilities for rating 
purposes.  Chronic residuals of medical or surgical 
complications of pregnancy may be disabilities for rating 
purposes.  38 C.F.R. § 4.116 (2009).

The Veteran had active duty service from February 1997 to 
May 2002.  
Treatment records from Darnall Army Community Hospital, 
dated in March 2001, indicate that the Veteran presented for 
a repeat cesarean section.  It was noted that she expressed 
her desire for bilateral tubal occlusion at the c-section.  
It was noted that the physician agreed to perform the tubal 
occlusion at the time of the c-section.

A November 2001 VA examination noted a history of bilateral 
tubal ligation after the Veteran's second c-section.  The 
examining physician's diagnosis was status post cesarean 
sections times two and bilateral tubal ligation.  

A June 2007 VA examination report noted an abdominal scar 
secondary to caesarean section.   Service connection is 
currently in effect for a cesarean section scar.

The Veteran contends that proper consent was not obtained by 
the Army physician who performed a tubal ligation during 
service.  The Veteran does not allege, and the evidence does 
not show, that the Veteran has a residual disability as a 
result of the tubal ligation performed in service.  In order 
to establish entitlement to service connection for the 
claimed condition, the Veteran must present evidence of 
current disabling residuals of a tubal ligation and provide 
a nexus opinion by a medical professional that current 
disabling residuals resulted from the in-service tubal 
ligation.  See Hickson, 12 Vet. App. at 253. 

Because there is no evidence of a residual disability as a 
result of the tubal ligation during service, there is no 
basis for a grant of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The existence of a 
current disability is the cornerstone of a claim for a VA 
disability compensation benefits.  See Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Section 1110 of the 
statute requires the existence of a present disability for 
VA compensation purposes).  


ORDER

Service connection for bilateral fallopian tube ligation is 
denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


